Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 08/24/2022 have been entered.
The 35 USC 112(b) rejections of claims 4 and 5 are withdrawn in view of the amendments.

Reasons for Allowance
Claims 1, 9, and 16, and those claims depending therefrom including claims 4-8, 10, 11, 13-15, and 17-20, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious, in combination with all other claim limitations, including a sensor element and display element, the claimed “at least one guide surface for establishing a position of the blade relative to the sensor element when the blade is moved relative to the sensor element, wherein the sensor element is inset into one of the at least one guide surfaces.”  The prior art that used sensor detection did not appear to anticipate or render obvious adding a guide surface, let alone with a sensor element inset into the guide surface.  For these reasons, the claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723